Title: To George Washington from Thomas Hartley, 7 October 1791
From: Hartley, Thomas
To: Washington, George


  Sunbury, [Pa.,] 7 Oct. 1791. Recommends Maj. John Clark, whose military service you are familiar with, as “certainly a very good accountant” who “would be capable of filling an office where such Abilities were necessary—He has read Law with some Attention but has not been very successful in his Profession. Under present Circumstances any respectable Appointment would be convenient to him and his Family,” especially one in the Treasury Department.
